Citation Nr: 1525626	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-24 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability secondary to service-connected neck and back disabilities.

2.  Entitlement to service connection for a bilateral knee disability secondary to service-connected neck and back disabilities.

3.  Entitlement to service connection for a bilateral foot disability secondary to service-connected neck and back disabilities.

4.  Entitlement to service connection for a bilateral shoulder disability secondary to service-connected neck and back disabilities.

5.  Entitlement to service connection for erectile dysfunction secondary to service-connected neck and back disabilities.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected depression secondary to service-connected conditions associated with lumbar spondylolisthesis.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spondylolisthesis.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative cervical disc disease.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy right upper extremity associated with service-connected degenerative cervical disc disease.

10.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy left upper extremity associated with service-connected degenerative cervical disc disease.

11.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy right lower extremity associated with service-connected degenerative lumbar spondylolisthesis.

12.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy left lower extremity associated with service-connected degenerative lumbar spondylolisthesis.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009, December 2010, and July 2010 rating decisions of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The June 2009 rating decision granted service connection for lumbar spondylolisthesis, degenerative cervical disc disease, and peripheral neuropathies of the upper and lower extremities bilaterally.  In October 2009, the Veteran filed additional claims, including a request for an increased rating for his neck and back disabilities.  The Board finds that this writing adequately expressed disagreement with the June 2009 rating decision and therefore it is construed as a timely notice of disagreement.  38 C.F.R. § 20.201.

In September 2012, the Veteran requested a Board hearing but in January 2015 he withdrew his hearing request. 

The Board observes that in a February 2015 buddy statement the Veteran's brother alleged that the Veteran's service-connected disabilities result in occupational impairment and have resulted in a substantial reduction of his income.  Although this issue has not been developed by the RO, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for a bilateral knee disability, bilateral foot disability, bilateral shoulder disability, and erectile dysfunction, as well as issues of entitlement to an increased rating for depression, lumbar spondylolisthesis, degenerative cervical disc disease, peripheral neuropathies of the upper and lower extremities bilaterally, and entitlement to TDIU are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a hip disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2010 letter satisfied the duty to notify provisions.

The Veteran's service treatment and personnel records have been obtained.  

The Board acknowledges that not all of the Veteran's post-service VA treatment records are associated with the claims file; however, as is discussed further below, the Veteran does not suffer from a hip disability and therefore obtaining these missing records would not aid in substantiating his claim.  38 U.S.C.A. § 5103A.

The Veteran was provided VA medical examinations in June 2010 and May 2012.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Analysis

The Veteran seeks service connection for a bilateral hip disability secondary to his service-connected neck and back disabilities.  The Board finds that the evidence of record does not contain proof of a current hip disability and therefore service connection for a bilateral hip disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim.  38 U.S.C.A. § 1131; see Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's service treatment records are absent of complaints or treatments for a hip condition.  A June 2009 VA examination, which was conducted for the Veteran's neck and back disabilities but not his alleged hip disability, concluded that there is no distinct hip disability.  The examiner determined that the Veteran's reported bilateral hip pain was the result of his service-connected peripheral neuropathy of the lower extremities.  In May 2012, the Veteran received a VA examination specifically for his hip disability.  The Veteran reported a burning and fatigue sensation that originated from the low back and radiated down to the buttocks and over the hips.  Examination and radiographic results of the hips were normal.  The examiner determined that there is no disability of the hips.

The Board has considered the Veteran's statements regarding the presence of a hip disability.  The Board finds the Veteran credible and competent to identify symptoms such as hip pain, burning, and fatigue, but the Veteran is not competent to diagnose a hip disability as he does not have the requisite medical training or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).

The Board finds that there is no competent evidence of record that provides a diagnosis of a hip disease or disability.  The Board thus concludes that there is no hip disease or disability for which service connection may be granted.  The preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hip disability; there is no doubt to be resolved; service connection for a hip disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Service connection for a bilateral hip disability is denied.


REMAND

I.  Service Connection Claim Remands

The Veteran seeks service connection for a bilateral knee disability and a bilateral foot disability, both secondary to his service-connected neck and back disabilities.  The Board finds that the June 2010 and February 2012 VA examinations conducted for these claims are inadequate as they did not provide an opinion as to whether the Veteran's claimed conditions were aggravated by his service-connected disabilities.  Additionally, with regards to the claim for the knees, it is unclear whether there is a disability for which service connection may be granted.  Accordingly, the Board finds that for the bilateral knees claim a new VA examination is necessary and for the bilateral foot claim an additional VA medical opinion is required. 

The Veteran also seeks service connection for a bilateral shoulder disability and for erectile dysfunction, both secondary to his service connected neck and back disabilities.  These claims were originally denied in a July 2012 rating decision.  In a September 2012 substantive appeal, the Veteran expressed disagreement with the denial of a bilateral shoulder disability and erectile dysfunction; the Board finds this filing to therefore be a timely and adequate notice of disagreement with respect to these claims.  38 C.F.R. § 20.201.  A statement of the case has not yet been issued.  A remand of the claims is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

II.  Increased Rating Claim Remands

The Veteran seeks an initial rating in excess of 10 percent for lumbar spondylolisthesis.  A June 2014 Lumbar Spine Impairment Questionnaire indicates that the Veteran's lumbar spine has worsened in range of motion measurements and that his most recent examination is from January 2014 examination.  The January 2014 examination is not of record.  Remand is required to obtain this examination and any other outstanding VA treatment records.  As the Veteran's disability has worsened as well, a new VA examination would be of assistance.  A new VA examination should be conducted to determine the current nature and severity of his disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Veteran seeks an initial rating in excess of 10 percent for peripheral neuropathies of the right and left lower extremities.  The Veteran has indicated that he has received treatment at the Baltimore, Maryland, VA medical center, and the Board finds that these treatment records are not of record.  As these records could potentially impact the Board's evaluation of these disabilities, a remand of these issues is required to obtain any outstanding VA treatment records.

The Veteran also seeks an initial rating in excess of 10 percent for depression.  The Board finds this rating claim to be inextricably intertwined with the claim for TDIU, hence it is remanded as well.  See Rice, 22 Vet. App. at 447; Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, the Veteran has seeks initial ratings in excess of 10 percent for his degenerative cervical disc disease, and peripheral neuropathies of the right and left upper extremities.  All three claims were originally denied in a December 2010 rating decision.  The Veteran expressed disagreement with these denials in congressional statements received by VA in November 2011.  These were interpreted by the RO as a notice of disagreement and a statement of the case was subsequently issued in July 2012.  After reviewing the July 2012 statement of the case, the Board finds that the issues were not actually adjudicated.  Remand for a new statement of the case is required.  Manlincon, 12 Vet. App. at 238.

III.  Other Reasons for Remand

The record indicates that the Veteran receives vocational rehabilitation training from VA.  See, e.g., March 2015 Buddy Statement from M.B.  This vocational rehabilitation folder is not a part of the record.  On remand, it should be obtained and associated with the claims file.

As noted above, the record indicates that there exists outstanding VA treatment records not associated with the claims file.  All outstanding VA treatment records, including those from the Martinsburg, West Virginia and Baltimore, Maryland VA medical centers, should be obtained.

The Board also notes that the Veteran has not been provided notice of the information or evidence needed to establish TDIU, nor has he been provided a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  As the issue of entitlement to TDIU is part and parcel of the increased rating claims and further development must be accomplished on the TDIU claim, this issue is also remanded for appropriate development.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including those from the Martinsburg, West Virginia and Baltimore, Maryland VA medical centers.

2.  Obtain the Veteran's vocational rehabilitation folder.

3.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU.

4.  Issue a statement of the case for the claims of service connection for a bilateral shoulder disability and erectile dysfunction, as well as for claims of entitlement to an increased rating for degenerative cervical disc disease, and peripheral neuropathies of the right and left upper extremities.  

This issuance should include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal of the issues.

5.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine the current nature and severity of the Veteran's cervical degenerative disc disease.  In addition to dictating objective test results, the examiner is to fully describe the functional impact of the disability.

The relevant lay evidence of record, including the Veteran's statements and the buddy statements, should be considered and discussed.  The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to determine whether the Veteran suffers from a distinct knee disability in either knee.  If a knee disability is ruled out, the examiner should provide a thorough explanation.  The examiner should consider and discuss any contradictory diagnoses.

Thereafter, if, and only if, the Veteran does have a diagnosed knee disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that it is proximately due to or aggravated by the Veteran's service-connected neck and back disabilities.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner must consider and discuss whether a knee disability is due to the service-connected conditions and separately discuss whether a knee disability is aggravated by these conditions.  

The relevant lay evidence of record, including the Veteran's statements and the buddy statements, should be considered and discussed.  The examination report must include a complete rationale for all opinions expressed.  


7.  Obtain a new VA medical opinion as to the nature and etiology of the Veteran's diagnosed foot disabilities.  The examiner is asked to review the claims file and then answer:

Is it at least as likely as not that any of the Veteran's foot disabilities is proximately due to or aggravated by the Veteran's service-connected neck and back disabilities.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner must consider and discuss whether a foot disability is due to the service-connected conditions and separately discuss whether a foot disability is aggravated by these conditions.  

The relevant lay evidence of record, including the Veteran's statements and the buddy statements, should be considered and discussed.  The examination report must include a complete rationale for all opinions expressed.  

8.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


